COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  CHRISTOPHER NAPIER,                            §               No. 08-18-00050-CR

                             Appellant,          §                 Appeal from the

  v.                                             §                243rdDistrict Court

  THE STATE OF TEXAS,                            §             of El Paso County, Texas

                             State.              §               (TC# 20170D04503)

                                                 §

                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until April 13, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before April 13, 2019.


               IT IS SO ORDERED this 28th day of February, 2019.


                                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.